DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Note
“Applicant is advised that there is a new examiner of record. Upon further consideration of Jamil and amendments, and upon further searches, the rejection(s) using Jamil is withdrawn from the record.  A new set of rejections is provided as set forth below.  Therefore, this Office action is a second Non-Final.”
Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
Applicant’s remarks argue the follow on the bottom of page 5:
Jamil, A., et al. titled Microwave-assisted solvothermal synthesis of ZSM-22 zeolite with controllable crystal lengths published November 21, 2015 discloses using a microwave-assisted solvothermal fabrication method to control ZSM-22 (TON) zeolite crystal morphology. (Abstract). Different co-solvents, including ethanol, 2-propanol, glycerol, and ethylene glycol, were applied in the synthesis mixture. (/d.). While “co-solvents” are discussed, “surfactants” appear not to be discussed. 

Applicant’s response is respectfully contended.  The newly amended claims do not describe structural features that would overcome the device.  However, in light of the references cited, a new rejection is made to more accurately reflect the device features of the claims.

Paragraph [0036] states in part, “The weight of nonionic surfactant is adjusted, in part, according to the weight of aluminum oxide applied in the process.”

Jamil does not teach or suggest the addition of a surfactant to a microwave mixing unit, nor how the amount of surfactant could be adjustable based, in part, on the weight of aluminum oxide applied in an aluminate solution mixing chamber. Additionally, Jamil does not suggest to a person having ordinary skill in the art why a surfactant would be advantageously added following a second isothermal stage in an adjustable amount.

Therefore, the Applicant respectfully requests withdrawal of these rejections and allowance of the claims to issue.

This is respectfully contended.  Given that the claims themselves are structural and that the compositions are not claimed as part of the device and that the methods steps are not further limiting on the device features, the remarks are respectfully not persuasive.  


					CLAIM CONSTRUCTION

	The instant claims are directed to a system for producing zeolite crystals. The instant claims set forth an apparatus and description of its intended use. The system consists of a first (aluminate) mixing chamber, a second (silica) mixing chamber and a “microwave-application” mixing unit, the latter in fluid communication with the first two chambers. Consistent with standard art usage “fluid communication” is construed as designed to provide flow between chambers. This is a broad, function limitation including within its scope any means for moving fluid between chambers. The recitation “for producing a consistently-sized ZSM-22 zeolite catalyst crystals with a pre-selected nano-scale size range with lengths between about 50 nm to about 600nm and widths between about 55nm to about 75 nm” is a statement of intended use 
	The feature “a non-ionic surfactant inlet” does not materially differ from another inlet.

	Claim 2 recites further the intended use of the first and second chambers.

	Claim 3 further limits the apparatus of claim 1 to require a “stirring means” in each of the first two chambers. This is convincing evidence that the term “mixing” in front of the word “chamber” in claim 1 is a statement of intended use. Claim 3 does recite a positive limitation of that construction.

	Claim 4 and 5 recite desired characteristics of the intended product. Claim 6 limits time, temperature and speed in the process intended to be carried out in the apparatus of claim 1. These further limit the apparatus only to the extent that an apparatus unable to support the recited process is excluded from the scope of the claim.

	Claims 8-10 only further limit the manner in which the intended process is to be executed.
	The claimed invention may be considered to read on the invention by a disclosure of an apparatus comprising (a) first and (b) second chambers in which mixing can occur from which the fluids in each can be (c) transmitted to a (d) third chamber in which (e) mixing and exposure to (f) microwave radiation can be permitted. A system not able to reasonably carry out this process (“g”) would be construed as falling outside the scope of the instant claims. For example, a disclosure include vessels comprised of that are not strong enough of withstand mixing, that are unable to contain a silica or aluminate solution or that are not microwave-safe, would seem to fall outside the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henmi (WO 2014/168049) and in view of Devi “Investigation of Structural Change. . “ and in view of Lautenschlager (US Pub.: 2005/0095181).
Henmi describes an apparatus for manufacturing zeolite (abstract).  The device is made up of a first tank with a stirring mechanism (Fig. 1, M1) and a second tank with another stirring mechanism (Fig. 1, M2).  The tanks feed into additional tanks with additional stirring mechanisms (Fig. 1, PR1 and PR2).  The mixing tank M3 receives feed from tank PR1 and PR2 and from LM2b (Fig. 1).  PR1 can be considered either the aluminate solution mixing chamber or the silica solution mixing chamber and the other tank, PR2 can be considered the other.  As to the non-ionic surfactant inlet, the feed from BLM2 can be considered this feed (see Fig. 1).
This inlet is separate from the other two mixing chambers.  
The mixing tank, M3, applies a heating means to synthesize the mixture (see translation, pg. 9, para. 4).  The mixing tank is in fluid communication with all three sources.   
Henmi does not specifically disclose that the heating means used to synthesize the zeolite is heated by microwave.
As to the inclusion of a microwave in the mixing tank M3, Devi describes a device that uses a microwave reactor to irradiate a zeolite mixture (abstract).  Devi explains that their zeolite is made using precursor ingredients (introduction, para. 1) and then heated (pg. 1752, col. 1, para. 1).  Devi explains that microwave irradiation is beneficial because it results in a shorter reaction time than classical conditions (pg. 1752, para. 2) and therefore speeds up reaction times (Pg. 1752, col. 1, para. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a microwave reactor in the zeolite manufacturing device of Henmi as taught by Devi because Devi explains that a microwave reactor results in shorter reaction times.
Devi does not specifically teach that their microwave reactor has mixing features however. 
As to adding mixing features to the microwave reactor of Devi, Lautenschlager describes a microwave deice that mixes (title) for use in mixing chemical reactors of solids or suspensions (abstract).  The reactor is used for blending chemicals together to facilitate the reaction while microwaving (para. 13).  The reference explains that this microwave mixer may be used for molecular sieves (para. 25) used as catalysts, such as zeolites (para. 51, 52).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mixer in the microwave of Henmi and Devi as taught by Lautenschlager because these are known to facilitate blending of chemicals used when manufacturing zeolites.
	As to the feature that the microwave mixing unit is: configured to mix and heat “a zeolite-forming solution from the aluminate solution mixing chamber and the silica solution mixing chamber with microwave irradiation in a first, a second, a third, and a fourth distinct isothermal stage to produce the consistently-sized ZSM-22 zeolite catalyst crystals within a pre-selected nano-scale crystal size range with lengths between about 50 nm to about 600 nm and widths between about 55 nm to about 75 nm using a non-ionic surfactant from the non- ionic surfactant inlet, wherein the non-ionic surfactant is applied to the microwave mixing unit after the second isothermal stage in an amount adjusted, in part, according to an amount of aluminum oxide applied in the aluminate solution mixing chamber”, the same apparatus used the same way would be effective in the same ways to make the same product.
	See MPEP §2113: Manner of operating the device does not differentiate apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material.
The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

As to Claim 2, the two mixing chambers M1 and M2 in Fig. 1 have sufficient structure that would effectively perform the method steps of Claim 2.

As to Claim 5, Hemni teaches that the reaction chamber is fed by three reagents (described above) and that each reagent flow is controlled (see Fig. 1, BLPR1, BLM2b, BLPR2).  As to the other features, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that controlled addition of reagent would produce the desired ratio and crystal size claimed.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henmi, Device and Lautenschlager as applied to claim 1 above, and further in view of Chen (CN 201249118).
Henmi teaches that the mixer in the reaction chamber is operated with a motor (pg. 8, para. 3), but does not explain that the mixer has controlled stirring.
Chen describes a reaction tank (title) used to promote rapid chemical reactions (abstract) using a reaction tank with a mixer (abstract).  The mixer is operated with a motor that is adopted to adjust the speed for the blades (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention	 to employ motors that can be used to control stirring, as taught by Chen for use with the motors in the mixing device of Henmi, Device and Lautenschlager because these are known to be effective in promoting reactions.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the motors of Chen in all the mixing devices of Hemni because these are known to be effective in promoting all reactions.

Claims 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henmi, Device and Lautenschlager as applied to claim 1 above, and further in view of Zushi (US Pat.: 4295027) and further in view of Chen (CN 201249118).
Devi shows in their process use of a conventional microwave oven.  The references cited above do not describe adjusting the microwave to a temperature from 35 to 65 degrees C for 3-7 mins or that the stirring speed in the microwave is from 200-300 rpm
As to the microwave temperature and time, Zushi describes a microwave (abstract) and explains that microwaves are generally made so that a mechanical timer is used for setting heating time and the level of high frequency heat (col. 1, lines 12-15).  As to the microwave of Zushi, the reference explains that their microwave can be adjusted to produce a predetermined time heating function and a predetermined temperature (col. 1, lines 28-37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a microwave device that is adjustable both in time and temperature, as taught by Zushi for use with the device of Henmi, Devi and Lautenschlager because Zushi explains that this is known.
As to the mixing speed, Chen describes a reaction tank (title) used to promote rapid chemical reactions (abstract) using a reaction tank with a mixer (abstract).  The mixer is operated with a motor that is adopted to adjust the speed for the blades (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention	 to employ motors that can be used to control stirring, as taught by Chen for use with the motors in the mixing device of Hemni, Device and Lautenschlager because Chen explains that this can promote chemical reactions.

References Made of Record
	The following additional references from the examiner’s search are made of record:  Farag, Ihab “Simulation of Synethetic Zeolites-4A and 5A Manufacturing for Green Processing”.  Farag describes zeolite synthesis that is shown using the device of Fig 1 (see page 188).  Here, three raw material storage contains are fed to a series of mixers (Fig. 1).  After two raw material ingredients are fed to the first heated mixer (see first mixer where steam is used to supply heat to the mixture), a second mixer is used, followed by two more mixers, the last of which heats the combination (see Fig. 1). 
As to the claims, the two material storage units that feed into the first mixer can be considered an aluminate solution mixing chamber and a silica solution mixing chamber.  The other storage unit can be considered the non-ionic surfactant inlet that is separate from the aluminate solution mixing chamber and the silica solution mixing chamber.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 4, 2022